Exhibit 14.1 Key Technology, Inc. CODE OF BUSINESS CONDUCT AND ETHICS Introduction This Code of Business Conduct and Ethics (the "Code") applies to Key Technology, Inc. and its subsidiaries (collectively, the "Company"). Key Technology expects its employees and officers ("employees") and members of its Board of Directors ("directors") to conduct the Company’s business with honesty, integrity, and in compliance with all applicable laws in a manner that excludes considerations of personal advantage or gain. Each employee and director is expected to read this Code and demonstrate personal commitment to the standards set forth in this Code. This Code is designed to deter wrongdoing and promote: · honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; · compliance with applicable governmental laws, rules and regulations; · prompt internal reporting to an appropriate person of violations of this Code; and · accountability for adherence to this Code. This Code is not intended to be a detailed guide for all situations.Employees and directors are also expected to comply with the Key Technology Employee Handbook, Company Policies, Company Procedures & Standards, and other workplace rules, as applicable, all of which supplement this Code. Responsibilities 1. Compliance with Laws, Rules and Regulations It is Key Technology’s policy to comply with all applicable laws, rules and regulations.It is the personal responsibility of each employee and director to adhere to the standards and restrictions imposed by those laws, rules and regulations in the performance of his or her duties for the Company, including those relating to accounting and auditing matters, and insider trading. 2. Insider Trading The Company has established Policy 3-46, Trading of Key Technology, Inc. Securities, by which all employees and directors must abide.If an employee or director is in possession of material, non-public information they may not buy or sell shares of the Company. They also are prohibited from passing on such information to others who might make an investment decision based that information. In addition, employees and directors may not trade in stocks of other companies about which they learn material, non-public information through the course of their employment or service with Key Technology.Any questions as to whether information is material or has been adequately disclosed should be directed to the Company's Corporate Communications Manager. 3. Conflicts of interest Transactions or relationships that constitute a conflict of interest are prohibited as a matter of corporate policy, unless specifically approved in the manner described below. A conflict of interest occurs when an individual’s personal interest interferes with the interests of Key Technology, or when such interest could reasonably be viewed as interfering with the interests of Key Technology.
